Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the applicant’s arguments 
The notice of allowance is withdrawn due to the applicant’s IDS. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. NO.: US 2007/0050130A1 to Grimm that was filed on 3-1-2007. 

Grimm discloses “…1.    (Currently Amended) A longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:  (see paragraph 19) 
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle  (see paragraph 24 where a speed limit indicator 24 is provided for the current road segment and is communicated to the operator) that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route; (see paragraph 41 where the vehicle can be under automated speed control and the vehicle is approaching change the set vehicle speed to match the speed limit detected before the location of the speed sign) 
a second detection system that detects route information of the route along which the motor vehicle is being driven; and  (see FIG. 3-5 where the road can be detected as 19, 48 and 42 for the geographic location the server provides time one data and the GPS location and time and speed can be provided for that time in paragraph 36-38)
a function unit that, in response to the detection of a speed-change event, determines a new permissible maximum speed, determines a location-dependent point in time ahead of the vehicle based on the determined new permissible maximum speed, and upon reaching the location-dependent point in time:  (see paragraph 22 where the  indicator will be placed at a location in front of the vehicle on the side of the road to indicate the correct speed limit ahead past the sign, for example, the speed indicator 38 can indicate a speed limit of 45 MPH and if the user is going at 100 mph the speed indicator can flash or get larger to provide a more salient warning) 
    PNG
    media_image1.png
    639
    875
    media_image1.png
    Greyscale
 (a) outputs a prompt requesting authorization to change the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed,  (see prompt 38, 30 and 50 where the vehicle is controlled automatically to slow to the correct speed limit in paragraph 41-42; see claims 14-17) wherein the location-dependent point in time is where the prompt is output and is determined dependent on the new permissible maximum speed, and  (see FIG. 3 and 4 where a prompt indicating a new speed is placed along a 
(b) changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speed, (see paragraph 41 where the vehicle can be under automated speed control and the vehicle is approaching change the set vehicle speed to match the speed limit detected before the location of the speed sign via an automatic application of the accelerator, or brakes; see claim 14-17)
wherein the function unit determines the location-dependent point in time based on the location of the speed-change event and the route information. (see FIG. 3 and 4 where a prompt indicating a new speed is placed along a side of the road as 38, 40 and 60 and can be larger to indicate the speed limit that is a maximum permissible speed on the road; see claim 14-17)
	 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10 are rejected under 35 U.S.C. 103(a)  as being unpatentable as obvious in view of Grimm and in view of Herbach. 
    PNG
    media_image2.png
    904
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    851
    662
    media_image3.png
    Greyscale

 
 
Grimm is silent but Herbach teaches “2.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, which includes information concerning a currently traveled course of the route and/or a course of a route lying ahead”. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT where the vehicle is now stuck and not working correctly and an accident is about to occur); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 


Grimm is silent but Herbach teaches “3.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, which includes information concerning a course of a route situated behind the location of the  event”.  (see FIG. 8 and FIG. 15c where the objects are in the road and a collision is determined to occur as the vehicle 810 is stuck and cannot process the images then an adjustment to the trajectory on the road is made as block 836 to avoid objects 814 before and then after the event).
Grimm is silent but Herbach teaches “4.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 3, wherein the information concerning the route situated behind the location of the speed change event includes the information concerning the route situated within a route interval starting at the location of the  speed change event”. (see FIG. 8 and FIG. 15c where the objects are in the road and a collision is determined to occur as the vehicle 810 is stuck and cannot process the images then an adjustment to the trajectory on the road is made 
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Grimm is silent but Herbach teaches “5.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override which includes information concerning a recommended maximum speed of a route section of the route. (see touchscreen prompt 1562 where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Grimm is silent but Herbach teaches “6.    (Previously Presented) The longitudinally guiding driver assistance system according to Claim 1, wherein the second detection system and/or the function unit determines information concerning a recommended maximum speed of a route section of the route. (see touchscreen prompt 1562 where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Grimm is silent but Herbach teaches “7.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, which includes information concerning the route situated behind the speed change event, and wherein if the detected speed change event leads to changing the permissible maximum speed such that an acceleration of the motor vehicle is initiated. (see touchscreen prompt 1562 where there is a plus sign to increase the speed or a negative sign to decrease the speed; where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Grimm is silent but Herbach teaches “8.    (Previously Presented) The longitudinally guiding driver assistance system according to Claim 1, wherein the detected speed change event leads to accelerating the vehicle, and the function unit determines the location-dependent point in time as a function of a recommended maximum speed of a route section situated behind the detected speed change event”. (see touchscreen prompt 1562 where there is a plus sign to increase the speed or a negative sign to decrease the speed; where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Grimm is silent but Herbach teaches “9.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1,
wherein the detected speed change event leads to accelerating the vehicle, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
wherein a detected route section provides a lower recommended maximum speed than the maximum speed determined on the basis of the speed change event, and  (see col. 7, line 1 where the road has a posted speed limit that is obeyed)
wherein the function unit determines the location-dependent point in time such that the automatic adaptation or the output of the prompt information is initiated only after passing of the detected route section with the lower recommended maximum speed”. see col. 7, line 1 where the road has a posted speed limit that is obeyed) (see touchscreen prompt 1562 where there is a plus sign to increase the speed or a negative sign to decrease the speed; where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Grimm is silent but Herbach teaches “10.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 9, wherein the location-dependent point in time is only determined such that the change to the permissible maximum speed or the output of the prompt is initiated only after the passing of the detected route section with the lower recommended maximum speed if the speed change event lies in front of or within the detected route section with the lower recommended speed. (see touchscreen prompt 1562 where there is a plus sign to increase the speed or a negative sign to decrease the speed; where the user at the expert system can detect the vehicle is stuck, and that 
  
 
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3669